Adams, J.
The information charged the defendant with selling goods as a transient merchant, within the limits of the town of Pacific Junction, without a license. For the purpose of showing that a license ivas _necessary, the information set out an ordinance, which provides that transient mer*39cliants shall pay a license of $25 per month, or $200 per year; and it defines transient merchants to be “every nonresident person who shall sell, exchange, or dispose of any goods, wares or merchandise of his own, or of other non-resident owners.”
The object of the ordinance appears to he to discriminate in favor of resident merchants of Pacific Junction, and against all others. In our opinion it is unconstitutional. A law of Iowa discriminating against non-resident merchants of Iowa would he in conflict with Art. 1, Sec. 8, of the constitution of the United States, which bestows upon congress the power to regulate commerce between the states. A law of Iowa discriminating in favor of resident merchants of Pacific Junction, and against other resident merchants of Iowa, would he in conflict with Art. 1, Sec. 6, of the constitution of Iowa, which provides that laws of a general nature shall have a uniform operation. The town council of Pacific Junction derives its power from the legislature of the state, and cannot do what the legislature could not do. The case at bar falls substantially under The City of Marshalltown v. Blum, 58 Iowa, 184. Ve think that the demurrer was rightly sustained.
Affirmed.